                Case 2:20-cv-00527-RAJ Document 8 Filed 06/17/20 Page 1 of 3




 1                                                                     The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10    M.J.,                                               Case No. 2:20-cv-527-RAJ

11                                   Plaintiff,           STIPULATED MOTION TO REMAND TO
                                                          AGENCY FOR ADJUDICATION
12                    v.
13
      UNITED STATES CITZENSHIP AND
14    IMMIGRATION SERWCES;
      KENNETH T. CUCCINELLI, Acting Director
15    of the United States Citizenship and
      Immigration Services, CYNTHIA MUNITA,
16    Seattle Washington Field Office Director,
      United States Citizenship and Immigration
17
      Services,
18                                  Defendants.

19         The parties, through their undersigned counsel of record, hereby jointly stipulate and move

20   to dismiss this matter without prejudice, without fees or costs to either party, and remand it to

21   U.S. Citizenship and Immigration Services (“USCIS”), so USCIS can complete its processing and

22   adjudicate Plaintiff M.J.’s (“M.J.”) application for naturalization.

23            USCIS agrees to complete any final interview of M.J. within thirty (30) days of the date

24   the Court issues an order granting this stipulated motion remanding the matter to USCIS. M.J.

25   agrees to bring his original military exemption card to any interview. Within thirty (30) days of

26   any interview, USCIS will adjudicate M.J.’s naturalization application and issue a decision. If

27   the application is approved, USCIS will administer the Naturalization Oath of Allegiance within

28   STIPULATED MOTION TO REMAND                                             UNITED STATES ATTORNEY
     FOR ADJUDICATION                                                       700 STEWART STREET, SUITE 5220
     2:20-cv-527-RAJ                                                          SEATTLE, WASHINGTON 98101
     PAGE– 1                                                                        (206) 553-7970
              Case 2:20-cv-00527-RAJ Document 8 Filed 06/17/20 Page 2 of 3




 1   that same 30-day period.

 2

 3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4   DATED: June 16, 2020                     s/ Zachary E. Davison
                                              Zachary E. Davison, WSBA #47873
 5                                            Perkins Coie LLP
                                              l20l Third Avenue, Suite 4900
 6                                            Seattle, WA 98101-3099
 7                                            Telephone: 206.359.8000
                                              Facsimile: 206.359.9000
 8                                            E-mail: zdavisonperkinscoie.com

 9                                            Attorneys for Plaintiff M.J.
10   DATED: June 16, 2020                     s/ Sarah K. Morehead
                                              SARAH K. MOREHEAD, WSBA #29680
11                                            Assistant United States Attorneys
                                              United States Attorney’s Office
12                                            700 Stewart Street, Suite 5220
                                              Seattle, WA 98101-1271
13                                            Phone: (206) 553-7970
                                              Email: sarah.morehead@usdoj.gov
14
                                              Attorney for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO REMAND                               UNITED STATES ATTORNEY
     FOR ADJUDICATION                                         700 STEWART STREET, SUITE 5220
     2:20-cv-527-RAJ                                            SEATTLE, WASHINGTON 98101
     PAGE– 2                                                          (206) 553-7970
               Case 2:20-cv-00527-RAJ Document 8 Filed 06/17/20 Page 3 of 3



                                                  ORDER
 1

 2          IT IS SO ORDERED. This matter is dismissed without prejudice and without fees or
 3   costs to either party; USCIS will adjudicate the matter as set forth above.
 4

 5
            DATED this 17th day of June, 2020.
 6

 7
                                                          A
 8                                                        The Honorable Richard A. Jones
                                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO REMAND                                           UNITED STATES ATTORNEY
     FOR ADJUDICATION                                                     700 STEWART STREET, SUITE 5220
     2:20-cv-527-RAJ                                                        SEATTLE, WASHINGTON 98101
     PAGE– 3                                                                      (206) 553-7970
